MacLEAN, J.
Not to "put it rudely, this action for conversion may be called a novel variation of an old variety of effort to recover upon an agreement legally immoral as against public policy. Welsh, a fireman in the public service of the city of New York, on February 1, 1904, made and delivered to the plaintiff his agreement assigning and selling, upon receipt of about 88 per cent, thereof, his anticipated salary for the month thus begun, and promising to collect said salary when due, and to turn over the whole amount collected to the plaintiff immediately. It may be that the like is done in this town every day in the week; more likely still about the 1st of every month; yet where, as here, the public functionary refuses to live up to his promise he cannot be constrained to do so in an action at law. It is ingeniously and strenuously argued that the present plan of circumvention, in that it first sets, out a sale and then constitutes the official the buyer’s agent, differs from predecessors, and is new. It is only novel. Its chief feature was ex*724hibited and condemned years ago, after able argument in its favor by lawyers of signal ability, in the elaborate opinion in the leading case in this state. Bliss v. Lawrence, 58 N. Y. 443, 14 Am. Rep. 273.
Judgment affirmed, with costs. All concur.